Citation Nr: 0739798	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-40 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 
percent prior to January 10, 2005, and in excess of 30 
percent thereafter, for restrictive lung disease, status post 
adult respiratory distress syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from February 1993 to 
November 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In May 2005, the RO continued the initial 10 percent 
disability rating assigned to the veteran's service-connected 
restrictive lung disease, status post adult respiratory 
distress syndrome.  Based upon subsequent examination 
findings, dated January 10, 2005, the RO held that the 
veteran's respiratory lung disease warranted a 30 percent 
disability rating.

In August 20007, the veteran presented testimony before the 
Board during a hearing at the RO.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

At his August 2007 hearing, the veteran stated that he wished 
to withdraw his claim of entitlement to an increased 
disability rating for his restrictive lung disease, status 
post adult respiratory distress syndrome.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met with respect to the claim entitlement 
to a disability rating in excess of 10 percent prior to 
January 10, 2005, and in excess of 30 percent thereafter, for 
restrictive lung disease, status post adult respiratory 
distress syndrome.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Appeals must be withdrawn in writing except 
for appeals withdrawn on the record at a hearing.  Id.  At 
the August 2007 hearing, the veteran withdrew his appeal for 
entitlement to a disability rating in excess of 10 percent 
prior to January 10, 2005, and in excess of 30 percent 
thereafter, for restrictive lung disease, status post adult 
respiratory distress syndrome.  Accordingly, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to these claims, and the Board 
does not have jurisdiction to review the appeal for this 
claim.



ORDER

The appeal regarding the matter of entitlement to a 
disability rating in excess of 10 percent prior to January 
10, 2005, and in excess of 30 percent thereafter, for 
restrictive lung disease, status post adult respiratory 
distress syndrome, is dismissed.




REMAND

The Board finds that further evidentiary development is 
required before VA can resolve the veteran's claim of 
entitlement to service connection for PTSD on the merits.  

Service connection for PTSD requires medical evidence of 
PTSD; a link between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  In this 
matter, the veteran's stressor is conceded.  The question 
remains as to whether the veteran has PTSD that resulted from 
his in-service stressor; if so, what current psychiatric 
symptomatology is due to his PTSD.  

The Board acknowledges that treatment records from the 
Birmingham, Alabama, VA Medical Center (VAMC) demonstrate 
treatment for and a diagnosis of PTSD; however, VA treatment 
records indicate several other psychiatric diagnoses, as well 
as an extensive family history of psychiatric difficulties.  
The veteran has received treatment for and been diagnosed as 
having major depressive disorder, neurotic depression, 
dysthymia, and borderline personality disorder.  
Additionally, the record indicates a history of substance 
abuse.

In January 2006, a VA examiner diagnosed the veteran as 
having chronic PTSD; however, the examiner opined that the 
veteran's stressor did not appear as truly severe as he 
stated and that it was questionable whether it was a valid 
stressor.  The veteran was also diagnosed as having an 
anxiety disorder, recurrent major depressive disorder, and 
borderline personality traits.  The examiner opined that 
although the veteran endorsed all the symptoms of PTSD, this 
was questionable because his demeanor and mental status 
examination did not equal his complaints.  The examiner 
reasoned that due to his personality disorder, the veteran 
was easily suggestible and vulnerable in situations were he 
could be attention seeking.  The examiner indicated that it 
would be very difficult to validate the severity of the 
veteran's PTSD given his stressor.  The veteran likely had 
anxiety and depression, and a problem with alcohol, which 
could be attributed to his childhood.  The examiner opined 
that many of the veteran's conditions and difficulties could 
be more related to his chaotic childhood in regards to his 
interpersonal difficulties as far as relationships and 
employment.  

In November 2005, treatment records from the Murfreesboro 
VAMC, demonstrate that the veteran was hospitalized due to 
his suicidal ideation.  He was diagnosed as having mood 
disorder/depressive disorder and a borderline personality 
disorder.  There was no indication of a diagnosis of PTSD.

Private treatment records from Hillcrest Behavioral Health 
Services demonstrate that the veteran was hospitalized in 
January 2006, due to a suicide attempt.  Psychiatric 
evaluation demonstrated major depressive disorder, dysthymic 
disorder, episodic alcohol abuse, and dependent personality 
disorder.  There was no indication of a diagnosis of PTSD.

The veteran has testified that there are outstanding records 
that have yet to be associated with the claims folder.  He 
has indicated that he is currently receiving treatment at the 
Birmingham VAMC for his PTSD; however, the most recent 
records are from November 2005.  Additionally, the veteran 
has also submitted that he has received private treatment at 
Walton Memorial Hospital.  Therefore, the RO should obtain 
and associate with the record all outstanding pertinent 
medical records from the VA medical facility in Birmingham, 
Alabama, and private treatment records from Walton Memorial 
Hospital.

Once the aforementioned records have been associated with the 
claims folder, the veteran should be afforded an additional 
VA examination in order to secure an opinion as to the 
relationship, if any, between any current PTSD and his period 
of military service.  See 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of all of the veteran's 
VA treatment records regarding his PTSD 
from the VAMC in Birmingham, as of 
November 2005, as well as private 
treatment records from Walton Memorial 
Hospital.  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims file.

2.  Thereafter, the RO should forward the 
claims folder for a medical opinion as to 
whether the veteran has PTSD and, if so, 
the examiner should provide an opinion as 
to the etiology of the veteran's PTSD.  The 
claims folder and a copy of this REMAND 
must be made available to and be reviewed 
by the examiner prior to the examination.  
The examiner should be asked to render an 
opinion as to whether it is at least as 
likely as not (i.e., a 50 percent or 
greater likelihood) that any current PTSD 
is related to his period of service.  

3.  Then, after conducting any additional 
indicated development, the RO should 
readjudicate the issue on appeal in light 
of all pertinent evidence and legal 
authority.  If the benefit sought on appeal 
remains denied, the RO should issue to the 
veteran and his representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity for 
response thereto.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


